Citation Nr: 0634118	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  06-14 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the reduction of the disability evaluation for the 
veteran's bilateral hearing loss disability from 40 percent 
to 10 percent effective as September 1, 2005, was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, reduced the disability evaluation for the veteran's 
bilateral hearing loss disability from 40 percent to 10 
percent effective as of September 1, 2005.  In September 
2006, the veteran submitted a Motion to Advance on the 
Docket.  In October 2006, the Board granted the veteran's 
motion.  

In July 2005, the veteran submitted a claim of entitlement to 
an increased evaluation for his bilateral hearing loss 
disability.  The RO has not acted upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2006).  


FINDING OF FACT

The evidence of record at the time of the December 2005 
reduction action did not establish any sustained improvement 
of the veteran's bilateral hearing loss disability.  


CONCLUSION OF LAW

The reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 40 percent to 10 percent 
effective as of September 1, 2005, was improper.  38 C.F.R. 
§ 3.344(c) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the reduction of the evaluation for the veteran's 
bilateral hearing loss disability from 40 percent to 10 
percent effective as of September 1, 2005, was proper, the 
Board observes that the RO did not issue a VCAA notice to the 
veteran which addressed that issue.  

Notwithstanding the absence of a VCAA notice, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision as to the issue of whether 
the reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 40 percent to 10 percent 
effective as September 1, 2005, was proper given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  


II.  Historical Review

The report of a November 2001 VA examination for compensation 
purposes states that the veteran was diagnosed with bilateral 
sensorineural hearing loss disability.  In April 2002, the RO 
established service connection for bilateral hearing loss 
disability; assigned a 40 percent evaluation for that 
disability; and effectuated the award as of July 6, 2001.  

In July 2005, the veteran submitted a claim of entitlement to 
an increased evaluation for his bilateral hearing loss 
disability.  In December 2005, the RO reduced the evaluation 
for the veteran's bilateral hearing loss disability from 40 
percent to 10 percent disabling effective as of September 1, 
2005.  


III.  Propriety of Reduction 

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in an disability 
has actually occurred, but also that improvement in a 
disability actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  The burden of proof is on VA to establish that a 
reduction is warranted by a preponderance of the evidence.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).

A March 20, 2004, VA audiological evaluation states that the 
veteran complained of a sudden and significant decrease in 
his bilateral hearing acuity which had occurred on March 12, 
2004.  He reported that he could not hear even with his 
hearing aids set to the maximum.  An assessment of 
"essentially hearing levels are at their same from a 
previous exam done 8/03."  

At a September 2005 VA examination for compensation purposes, 
the veteran reported that his hearing "seems better now than 
in March 2004."  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
35
55
65
LEFT

55
60
60
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.  
The examiner commented that "the veteran's hearing is 
improved in both ears relative to previous tests."  

In reviewing the procedural record, the Board observes that 
the evidence does not show material improvement of the 
veteran's disability level.  Indeed, the December 2005 rating 
decision identified no sustained improvement of the veteran's 
bilateral hearing loss disability.  The RO merely noted that 
"based on these findings of improved hearing on your most 
recent VA examination, an evaluation of 40 percent is no 
longer warranted."  This is the defect identified by the 
Court in Brown.  In the absence of any specific findings of 
sustained material improvement of the veteran's bilateral 
hearing loss disability, the Board concludes that the 
reduction of the evaluation for his bilateral hearing loss 
disability from 40 percent to 10 percent effective as of 
September 1, 2005, was improper.  


ORDER

The reduction of the evaluation for the veteran's bilateral 
hearing loss disability from 40 percent to 10 percent 
disabling effective as of September 1, 2005, was improper; 
the appeal is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


